Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending. Claims 13, 15, and 17-20 are withdrawn. Claims 1-12, 14 and 16 are examined below.

Election/Restrictions
Applicant’s election without traverse of group I, species 1, in the reply filed on 3/7/3022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Corio (US 2018/0254740) in view of Jordan, Sr. (US 205/0337809).
Regarding claim 1, Corio discloses a tracking system for adjusting a photovoltaic array comprising:
 a torque rail (34) for supporting the photovoltaic array; 
a mounting member (bearing housing 36 and bracket 68) connected to the torque rail (34) (see fig. 1 para [0066]-[0073]); 
an actuator for adjusting the photovoltaic array (motor 15 provided to drive the gear drive system 16, see fig. 1, paragraph [0071]), the actuator comprising a slew drive (i.e. gear system 16), the slew drive comprising:
a shaft (i.e. drive shaft 25); 
a motor (15) that drives the shaft; and
a rotating member (14) driven by the shaft (25) (see fig. 1, paragraph [0071]); and 
a link (support column) connected to the actuator (gear system 16 and motor 15) and connected to the mounting member (bearing housing 36) at an attachment point (shown in fig. 1), the attachment point being spaced from the torque rail (see fig. 1, paragraphs [0066]-[0071]).
Although Corio does not disclose the gear system is a slew drive, the system meets the definition of a slew drive.
Corio does not disclose the shaft (25) is disposed within a housing. 
Jordan is analogous art to Corio as Jordan is directed to a gear shaft in a solar system (see abstract and paragraph [0045]), wherein the gear shaft is located in a housing (see paragraph [0045]). 
The court has held it would be obvious to a person having ordinary skill in the art to combine prior art elements (i.e. housing and a gear shaft) according to known methods (as disclosed by Jordan), wherein results are predictable, i.e. in a housing versus outside a housing.

Regarding claim 2, Modified Corio discloses a tracking system as set forth in claim 1 further comprising a support column (32) for connecting the photovoltaic array to a base, the actuator (motor 15) being connected to the support column (32) (shown in fig. 1, see paragraphs [0066]-[0072]).

Regarding claim 3, Modified Corio discloses a tracking system as set forth in claim 1 wherein the mounting member is a first mounting member and the link is a first link (see discussion of claim 1).
Corio does not disclose wherein the tracking system further comprises: 
a second mounting member connected to the torque rail; and 
a second link connected to the actuator and connected to the mounting member at an attachment point, the attachment point being spaced from the torque rail.
It would be obvious to a person having ordinary skill in the art to modify Corio to have a second mounting member attached to the torque rail and a second link configured as recited because the court has ruled duplication of parts has no patentable significance unless a new and unexpected result is produced See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)   (See MPEP 2144.04 VI B).

Regarding claim 4, Modified Corio discloses a tracking system as set forth in claim 1 wherein the mounting member is a sprocket (gear is a sprocket, shown in fig. 1, see paragraphs [0066]-[0071]), which reads on selected from (1) a mounting arm that extends from the torque rail, (2) a sprocket, and (3) a pulley.

Regarding claim 5, Modified Corio discloses a tracking system as set forth in claim 1 further comprising a pivoting member (bushing/bearing 36 of the mounting member including bearing 36 and bracket 68) that enables the torque rail (34) to rotate about a rotational axis (see paragraphs [0067] and [0073]).

Regarding claim 6, Modified Corio discloses a tracking system as set forth in claim 1 wherein the actuator comprises a link holder (20) mounted to the slew drive (see paragraphs [0055]-[0077])

Regarding claim 7, Modified Corio discloses a tracking system as set forth in claim 1 wherein the actuator (motor 15) is disposed below the torque rail (34) (shown in fig. 1, see paragraphs [0066]-[0071]).

Regarding claim 8, Modified Corio disclose a solar array assembly comprising: the tracking system as set forth in claim 1; a solar array (42) mounted to the tracking system (shown in fig. 1); and 
a controller to adjust the tracking system such that the solar array follows a path of the sun (see paragraphs [0066]-[0071] and [0077])..


Claims 9-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Menard (US 2015/0372636).
Regarding claim 9, Menard discloses a tracking system for adjusting a solar array comprising: 
a support column (111)
a drive (pulley 127, para [0231]) with actuator (122) mounted to the support column (111) (mounted through pulley 129) for moving the solar array; 
a link holder (pulley 129, para [0226], [0234]) mounted to the actuator (122); 
a first link (first cable around pulley) extending from and connected to the link holder (shown in figs. 6 and 8) 
a second link (second cable) extending from and connected to the link holder (shown in figs. 6 and 8, para [0226], [0249]), the first and second links enabling the position of the solar array to be adjusted during operation of the drive (see paragraphs [0208]-[0250]).

Regarding claim 10, Menard discloses a tracking system as set forth in claim 9. But in the embodiment cited, does not disclose wherein the drive is a slew drive.
Menard discloses a slew drive is an alternate for a linear drive (see para [0032]=[0036]).
The court has held it would be obvious to a person having ordinary skill to substitute of one known device (i.e. slew drive) for another known device (i.e. linear device), wherein the result is predictable (i.e. rotation of the solar array).

Regarding claim 11, Menard discloses a tracking system as set forth in claim 9 further comprising: a torque rail 131); a first mounting member (pulley 127) connected to and extending from the torque rail, the first link (cable 125’) being connected to the first mounting member; and a second mounting member (cable 125’’) connected to and extending from the torque rail, the second link being connected to the second mounting member (see figs. 6, 7 and 8, para [0208]-[0250]).

Regarding claim 12, Menard discloses a tracking system as set forth in claim 11 wherein the first link and second link (first and second cable) are connected in a single unit (see para [0249]), the unit being connected to the link holder (128) (see para [0228]-[0250]).

Regarding claim 14, Menard discloses a tracking system as set forth in claim 12 wherein the unit is a cable or wire (see para [0208]-[0250])..

Regarding claim 16, Menard discloses a tracking system as set forth in claim 11 wherein the actuator (122) is disposed below the torque rail (131) (see para [0212] and [0248]) (shown in fig. 6, 7 and 8).

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. Corio and Menard are able to read on modifications. Clarification was required as applicant amended limitations into distinguished parts, requiring clarification of how Corio and Menard read on newly worded limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721